Case: 21-50142     Document: 00515935515         Page: 1     Date Filed: 07/13/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        July 13, 2021
                                  No. 21-50142                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   Nicholas Robert Bowen,

                                                           Petitioner—Appellant,

                                       versus

   Thomas Bergami, Warden,

                                                           Respondent—Appellee.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 3:20-CV-168


   Before Barksdale, Graves, and Oldham, Circuit Judges.
   Per Curiam:*
          Nicholas Robert Bowen, federal prisoner # 70626-097, filed a habeas
   application pursuant to 28 U.S.C. § 2241, seeking release to home
   confinement under § 12003(b)(2) of the Coronavirus Aid, Relief, and
   Economic Security Act. Proceeding pro se, he challenges the district court’s:


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50142     Document: 00515935515           Page: 2   Date Filed: 07/13/2021




                                    No. 21-50142


   dismissing his § 2241 petition for failure to exhaust administrative remedies;
   and denying his Federal Rule of Civil Procedure 59(e) motion to alter or
   amend judgment.
          Bowen, however, has not briefed any challenge to either the
   exhaustion ruling or the denial of his Rule 59(e) motion. Accordingly, he has
   abandoned any challenge to those rulings. E.g., CenturyTel of Chatham, LLC
   v. Sprint Commc’ns Co., 861 F.3d 566, 573 (5th Cir. 2017).
          AFFIRMED.




                                         2